PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P. 
1940 DUKE STREET 
ALEXANDRIA, VA 22314

In re application of HARA et al.	
Appl. No.: 17/154,513						: DECISION ON 
Attorney Docket No.:  534971US					: PETITION UNDER 
Filed: 21 Jan 2021							: 37 CFR 1.181
For: NONVOLATILE MEMORY AND WRITING METHOD 	: 



This is a decision on the petition filed on January 10, 2022 requesting consideration of Document (AAC) cited in the Information Disclosure Statement filed January 21, 2021.


The petition is DISMISSED AS MOOT.


The petition requests consideration of Document (AAC) cited in the Information Disclosure Statement. A Corrected Notice of Allowability with a list of all considered references, including document (AAC), was mailed on February 8, 2022.  As such, the relief requested by the applicant has already been provided.

 
Any inquiries regarding this decision should be directed to Amir Zarabian, Supervisory Patent Examiner, at (571) 272-1852.


/JOSEPH THOMAS/_______________________
Joseph Thomas
Director, Technology Center 2800